Detailed Action
The instant application having Application No. 16/530,111 has a total of 21 claims pending in the application, and ready for examination by the examiner. This action is in response to the claims filed 1/31/22. Claims 1, 3-8, 10-15 and 17-24 are pending.

Reasons for Allowance
1.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
2.	Claim 1 recites the limitation of “responsive to receiving the read request, the first host system performing processing including: determining whether the cache of the first host system includes the first portion of data stored at the logical address on the logical storage unit: and responsive to determining that the cache of the first host includes the first portion of data stored at the logical address on the logical storage unit, performing first processing including: determining whether the logical storage unit including the first portion of data is shared by the first host system with at least a second of the one or more host systems or whether the logical storage unit is used exclusively by the first host system; and if it is determined that the logical storage unit including the first portion of data is shared by the first host system with at least the second of the one or more host systems and thereby not used exclusively by the first host system, performing second processing including: determining if the particular version specified by the first entry is a latest version of the first portion of data, wherein said determining if the particular version specified by the first entry is a latest version includes sending a communication from the first host system to the data storage system; and if it is determined that the particular version is the latest version of the first portion of data, retrieving the first portion of data from the first entry to satisfy the read request.” This limitation is taught by pages 1-2 of the specification. This limitation, in combination with other recited limitations of claim 1 are not taught or suggested by the prior art of record. Claims 8 and 15 recite similar limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS

     a.   STATUS OF CLAIMS IN THE APPLICATION
3.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
4.	Per the instant office action, claims 1, 3-8, 10-15 and 17-24 are allowed, renumbered claims 1-21.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132